Opinion issued September 11, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00504-CV
____________

DAVID MOORE AND BRYAN MOORE, Appellants

V.

PORT OF HOUSTON AUTHORITY, Appellee



On Appeal from the County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 783989



MEMORANDUM OPINION
	The appellant has filed an unopposed motion to dismiss his appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Jennings.